THAYER, Circuit Judge,
after stating the case as above, delivered the opinion of the court.
The first question that merits our attention on this appeal is whether the relief sought by the appellant is barred by the decree dismissing the appellant’s bill of complaint in the suit formerly brought by this appellant against John Devereux, the then sheriff; of Doniphan county, Kan., in the circuit court of the United States for the district of Kansas. In the present action, as will he seen by the foregoing statement, the appellant bases its right to relief on the sole ground that the local authorities of Doniphan county had no right to assess any portion of its bridge which spans the Missouri river at St. Joseph, Mo., for the reason that an exclusive power to assess said bridge for the purposes of taxation had been vested by the laws of Kansas in the state board of railroad assessors, inasmuch as the bridge formed an integral part of the appellant’s railroad, and was not a toll bridge. It will be important, therefore, to inquire at the outset as to the nature of the former suit against John Devereux, and as to the precise issues that, were tried and determined in that proceeding. The record discloses that that suit was begun in the month of February, 1889, and that it involved the validity of a tax for the year 1888 which had been assessed against the aforesaid bridge, on the theory that it was a toll bridge, by the township assessor of Washington township, Doniphan county, Kan. That suit, like the one at bar, was a bill for an injunction to restrain the collection of the aforesaid tax, on the ground that it had been illegally imposed by the local authorities of the township a,nd county. The bill in the former case (Railroad Co. v. Devereux, 41 Fed. 14), as in the case at bar, alleged, in substance, that the St. Joseph & Grand Island Railroad Company was the absolute owner of the bridge now in controversy; that it formed a part of its railroad property; that the complainant company had duly made a return of all its railroad property, including that portion of said bridge which was located.in Kansas, to the state auditor; that the state board of railroad assessors had duly valued and assessed the property so returned, for taxation for the year 1888; that the board had thereupon caused the state *870auditor to make a due return of said assessment to tlie county clerk of Doniphan county, and that the board of county commissioners of that county had subsequently extended a tax for the year 1888, basing the same on the assessment so made and furnished by the board of railroad assessors; and that such tax had been duly paid by the complainant company prior to filing its bill to restrain the collection of the tax which had been assessed by the local authorities. The bill in the case against Devereux also contained the following specific allegation and prayers for relief, to wit:
“Your orator further alleges that neither the county nor township authorities or assessors of said Doniphan county have or had any authority or jurisdiction to levy, assess, extend, or charge up any taxes whatever against any part of the said railroad bridge of your-orator in said Doniphan county; that the state hoard of railroad assessors of said state of Kansas had exclusive jurisdiction for assessing- the said property to your orator in said Doniphan county for the year 1888. Wherefore, your orator prays * * * that on a final hearing of this case * * * your honors will find and decree * * * that the said bridge of your orator over the said Missouri river is a part of its railroad, and is and was assessable in the state of Kansas for the year 18S8 by the said hoard of railroad assessors of said state only: that the said assessment of the said bridge of your orator made by the said Thomas B. Hickman [the township assessor] for llie year .1888, the taxes levied and extended on such assessment, are illegal and void, aud not chargeable to your orator or its property.”
The defendant’s answer to the former bill of complaint likewise contained the following allegations:
“Further answering, the defendant avers * * * that said bridge is, and from the completion thereof has been, used for the purpose of crossing persons and property, for which tolls have been demanded and received by the corporations, the predecessors of complainant, aud the prior owners thereof, and is now, and constantly has been since the construction thereof, the common thoroughfare for teams, carriages, and the ordinary vehicles used in travel and the transportation of men and merchandise in transit between the states of Kansas. and Missouri at the points aforesaid,' and by the plaintiff and complainant for its coaches, cars, and engines, as well as by other railroad companies; the latter, and all railroad corporations, paying to complainant full compensation for such use and carriage. * * * And the said defendant alleges that the said hoard of railroad assessors of the state of Kansas, did not, as averred, assess the said bridge, and have no power so to do, and that that would be beyond Hie scope of their functions and duties as such assessors.”
- Moreover, the opinion of the circuit court, on the rendition of its final decree in the former case, contains the following statement of the questions involved in that action, which it was called upon to decide. The court said:
“Two questions are presented: First. Is it [the bridge] wholly within the county of Doniphan? And that depends upon where the boundary line between the states of Kansas and Missouri is,—whether in the center of the main channel, or on the east bank of the river. Second. Did the return of this as a part of the railroad track exempt it from subjection to taxation, as an independent structure, in Doniphan count}'? With respect to the latter question there can he little doubt. The bridge was not constructed as a part of the railroad. It is a costly structure, used for general purposes of travel; aud the fact that the railroad company has its rails upon and runs its cars across it does not destroy its original character as an independent structure. It is clearly subject to local taxation.”
*871From what has been said with reference to the nature of the former suit, and the allegations contained in the pleadings therein, it is obvious, we think, that one of the issues that was tried and determined in that, action was whether the bridge which figures in the present controversy was an independent structure, to wit, a toll bridge, and as such was subject to valuation and assessment by the local township assessor*, or whether it was an integral part of the St. Joseph & Grand Island Railroad, and as such was exclusively subject to assessment, by the state board of railroad assessors. It is hardly necessary to remark, in view of what we have already said concerning the character of the present action, that this is the identical issue with which we are confronted in the case at bar. No attempt is made in the present bill of complaint, to state any ground for equitable relief, against the assessment of 1892, other than the fact that the aforesaid bridge was not a toll bridge when said tax was imposed and that it was not then subject io valuation and assessment by tire local assessor. It is true that in the former suit against Devereux a question as to the boundary line between the states of Missouri and Kansas was tried and determined. The validity of the fax assessment by the local authorities for the year 1888 was challenged in the former suit', because the local authorities had valued the entire bridge* on ¡he assumption that it was wholly within the state of Kansas; but it is (equally true that the other and more fundamental question was involved, and was duly tried and determined, as to whether the bridge was or was not an integral part of the appellant's railroad, and as to "whether any part of it was subject to assessment by the local authorities of Doniphan county. We do not understand that any of the propositions heretofore advanced are seriously controverted. It seems to be conceded by counsel for* the appellant that at least one of the issues involved in the suit against: Devereux is the same issue that is presented by the case at bar. It is also conceded—or, if not conceded, it is manifest—that the parties to the two suits were the same, for in each instance the defendant was sued, not as an individual, but in his representative character, as sheriff of Doniphan county.
In view of these, concessions, and the facts disclosed by the record in the former suit, counsel for* the appellant has realized the obvious necessity of avoiding the effect of the final decree of the circuit court of the United States in the suit against, Devereux. An attempt is made to avoid the operation of that decree upon the gr ound that the facts on which the circuit court predicated its ruling in the former suit, that the bridge was subject to assessment by the local township assessor-, are materially different from the facts disclosed in the case at bar. In support of this contention it is said, in substance, that in five former case it was not disclosed by the return made by the appellant to the state auditor in the year 1888 that a portion of the” property then returned consisted of a bridge, whereas the return made by the appellant in 1892 did show that 926 feet of tire mileage therein returned for taxation *872Consisted of a bridge structure, on Avhich the appellant's track was •laid. It is urged that this latter circumstance destroys the conclusive effect of the former decree, and enables the appellant to relitigate a question which has once been tried and determined in a suit between the same parties. We think it clear that the circumstance last stated is quite immaterial, and that it does not impair the effect of the former decree, for the following reasons: The ultimate point to be decided in the former case was whether the bridge was subject to assessment by the local township assessor, and the decision of that question turned upon the further inquiry, whether it was in fact a toll bridge, within the meaning of the Kansas statute which permitted toll bridges to be assessed by the local assessors. It is manifest that the finding upon the latter issue depended, not upon the form of the return made to the state auditor, but upon the circumstances under which the bridge had been built, and the manner in which it had thereafter been used, and the evidence as to those points was quite as full and specific on the former trial as at the last hearing. In other words, the fact that the appellant did not distinctly specify in its report to the state auditor that a portion of the mileage by it returned consisted of a bridge had no bearing, so far as we can see, upon any question, either of law or of fact, which the circuit court had to determine in the former suit. It results from this view of the case that its failure to specify the fact aforesaid in its return to the state auditor does not alter the conclusive effect of the former decree.
In conclusion, it is only necessary to add that in our judgment the decree in the suit against Devereux operates as an estoppel, and precludes the appellant in this action from contending to the contrary of what was therein found and determined, namely, that the bridge now in question is a toll bridge, and as such is subject to assessment by the local authorities of Doniphan county. This conclusion, we think, is the necessary result of a long line of federal adjudications, to wit: Cromwell v. County of Sac, 94 U. S. 351; Campbell v. Rankin, 99 U. S. 261, 263; Wilson’s Ex’r v. Deen, 121 U. S. 525, 7 Sup. Ct. 1004; Nesbitt v. Riverside Independent Dist., 144 U. S. 610, 12 Sup. Ct. 746; Southern Minnesota Railway Extension Co. v. St. Paul & S. C. R. Co., 5 C. C. A. 249, 55 Fed. 690, and cases there cited.
The decree of the circuit court being for the right party, on the ground and for the reasons last stated, we have not deemed it necessary or profitable to consider any of the other questions that have been discussed by counsel. The decree of the circuit court is hereby affirmed.